

 S136 ENR: Gold Star Fathers Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 136IN THE SENATE OF THE UNITED STATESAN ACTTo amend chapter 21 of title 5, United States Code, to provide that fathers of certain permanently
			 disabled or deceased veterans shall be included with mothers of such
 veterans as preference eligibles for treatment in the civil service.1.Short titleThis Act may be cited as the Gold Star Fathers Act of 2015.2.Preference eligible treatment for fathers of certain permanently disabled or deceased veteransSection 2108(3) of title 5, United States Code, is amended by striking subparagraphs (F) and (G) and inserting the following:(F)the parent of an individual who lost his or her life under honorable conditions while serving in the armed forces during a period named by paragraph (1)(A) of this section, if—(i)the spouse of that parent is totally and permanently disabled; or(ii)that parent, when preference is claimed, is unmarried or, if married, legally separated from his or her spouse;(G)the parent of a service-connected permanently and totally disabled veteran, if—(i)the spouse of that parent is totally and permanently disabled; or(ii)that parent, when preference is claimed, is unmarried or, if married, legally separated from his or her spouse; and.3.Effective dateThe amendment made by this Act shall take effect 90 days after the date of enactment of this Act.Speaker of the House of RepresentativesVice President of the United States and President of the Senate